5 Ill. App.2d 578 (1955)
126 N.E.2d 408
People of State of Illinois, Appellee,
v.
Frank E. Falkenberg, Jr., Appellant.
Gen. No. 46,572.
Illinois Appellate Court  First District, Second Division.
April 6, 1955.
Rehearing denied April 26, 1955.
Released for publication May 23, 1955.
Charles V. Falkenberg, for appellant.
John Gutknecht, State's Attorney, for *579 defendant in error.
John T. Gallagher, Rudolph L. Janega, and Sheldon N. Reibman, Assistant State's Attorneys, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE ROBSON.
Judgment affirmed.
Not to be published in full.